UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 18, 2008 AJS BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal 000-33405 36-4485429 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 14757 South Cicero Avenue, Midlothian, Illinois 60445 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(708) 687-7400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The Company is announcing by this filing its December 31, 2007 financial results and declaration of dividend.The information on financial results and declaration of dividend is attached as Exhibit 99.1.The information included in Exhibit 99.1 is considered to be “furnished” under the Securities Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits (a) Exhibits. The following Exhibit is attached as part of this report. 99.1 Announcement of the results of operations and dividend declaration, for AJS Bancorp, Inc. for December 31, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AJS BANCORP, INC. DATE: January 18, 2008 By: /s/ Lyn G. Rupich Lyn G. Rupich President/Chief Operating Officer EXHIBIT INDEX Exhibit No. Description 99.1 Announcement of the results of operations and dividend declaration, for AJS Bancorp, Inc. for December 31, 2007.
